Citation Nr: 0525855	
Decision Date: 09/21/05    Archive Date: 09/29/05	

DOCKET NO.  04-31 592	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an initial (compensable) rating for post-
traumatic stress disorder.
 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, in which the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a noncompensable evaluation effective June 23, 2003.  
The veteran, who had active service from March 1969 to 
January 1971, disagreed with the assigned rating and appealed 
the decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD has been shown to cause symptomatology 
that more nearly approximates the occupational and social 
impairment characterized by mild or transient symptoms that 
decrease work efficiency and the ability to perform 
occupational tasks during periods of significant stress.   

3.  The veteran's PTSD has not been shown to cause 
symptomatology characterized by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.   


CONCLUSION OF LAW

The veteran's symptomatology more nearly approximates the 
criteria for an initial 10 percent evaluation for PTSD; 
however, no higher evaluation is warranted. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 
4.1 - 4.14, 4.125 - 4.130, Diagnostic Code 9411 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
The VCAA provides, among other things, that the VA will make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim. 
The veteran in this case was informed of the evidence needed 
to substantiate his claim, the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
assigned a noncompensable evaluation by way of a July 2003 
letter from the RO, a September 2003 rating decision, and a 
June 2004 Statement of the Case.  The Board acknowledges that 
the July 2003 letter sent to the veteran informed him of the 
evidence necessary to establish entitlement to service 
connection for PTSD, but not the evidence necessary to 
substantiate his claim for a higher initial rating for PTSD.  
However, since the veteran raised this increased rating issue 
in his Notice of Disagreement following the grant of service 
connection for PTSD, further notice of the VCAA does not 
appear to be required according to an opinion from the VA 
General Counsel. See VAOPGCPREC 8-2003 (Dec. 22, 2003) ("if, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  The Board is bound in its decisions by 
the precedent opinions of the Chief Legal Officer of the VA. 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  

In any event, it is clear from the veteran's subsequent 
arguments that he knew of the evidence needed to substantiate 
his claim.  In response to the July 2003 letter, September 
2003 rating decision and June 2004 Statement of the Case, the 
veteran submitted additional arguments and information in his 
June 2004 Notice of Disagreement and August 2004 Substantive 
Appeal Form.  As such, the Board finds that the essential 
fairness of the adjudication process has not been affected by 
any error as to the content or the timing of the RO's 
notification letter. See generally Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993). 
 
Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file.  Additionally, the RO afforded the veteran a VA 
examination that provided an assessment of the severity of 
the veteran's disability.  The veteran has not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in connection with his claim.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

B.  Evidence

In a rating decision dated in September 2003, service 
connection for PTSD was granted and a noncompensable rating 
assigned.  The rating decision included a review of a 
September 2003 VA examination afforded to the veteran.  The 
RO also reviewed the veteran's Discharge from Separation from 
Service DD Form 214 that showed the veteran received, among 
other citations and commendations, a National Defense Service 
Medal, a Vietnam Service Medal, a Combat Infantry Badge and a 
Bronze Star Medal.  



The veteran's September 2003 VA examination reported that the 
veteran has been married since August 1978 and has three 
children.  He graduated with a Bachelor of Fine Arts degree 
prior to entrance into service and he has worked since 1981 
with a corporation as a customer service representative.  He 
reported that he "does okay on the job," which requires him 
to interact with customers by phone and e-mail.  Prior to 
1981, the veteran worked as a plant worker from 1976 to 1981 
and at another corporation from 1972 to 1976.  

In regards to his psychiatric history, the veteran stated 
that he had recurrent, intrusive recollections of combat 
events and distressed exposure to reminders of combat events.  
He reported avoiding thoughts and feelings associated with 
his experiences in Vietnam, diminished interest in 
pleasurable activities and estrangement from people other 
than his family.  He had difficulty falling and staying 
asleep, was angry and irritable, hypervigilant and had 
concentration difficulties.  He reported feeling fatigue and 
excessive guilt, but noted no history of depression or 
suicidal ideas.  According to the veteran, he experienced one 
of the above referenced symptoms twice a week since returning 
from Vietnam.  He resisted treatment with medication for PTSD 
but was amenable to counseling.  

The veteran's mental status examination showed that the 
veteran's speech was relevant, coherent and spoken at a 
normal rate.  There was no evidence of psychotic disturbance, 
restricted affect, depression or anxiety.  Secondary memory 
was within normal limits, the ability to perform mental 
arithmetic calculations appeared to be intact, conceptual 
reasoning was intact, as was judgment and the ability to 
respond appropriately to hypothetical vignettes requiring 
practical reasoning.  On a checklist of cognitive complaints, 
the veteran endorsed 36 percent of the items, such as 
complaints of difficulty in initiating activities, planning 
and organizing daily activities and routines, and memory 
difficulties after an elapsed period of time.  He did not 
report any work related cognitive difficulty.  There were no 
significant elevations on scales associated with family 
problems or family distress and the veteran had a GAF [Global 
Assessment of Functioning] scale of 70.  The examiner's 
opinion was that the veteran had mild to moderate level PTSD.  
In regards to his social discomfort, the testing suggested 
that the veteran experienced significant social discomfort.  
However, the examiner qualified the testing by noting that 
the veteran had a lot of older friendships, but experienced 
difficulty in making new friends.  The examiner determined 
that the veteran was able to function well as evidenced by 
his sustained employment since 1972 and his lack of marital 
or significant social difficulties (with the exception of 
making new friends).

In a June 2004 Notice of Disagreement, the veteran disputed 
certain findings set forth in the VA examination report.  In 
regards to social difficulties, the veteran stated that he 
has not had contact with many of the men he considers friends 
even though he has had the opportunity to do so.  Socially, 
he interacts almost exclusively with his wife and children 
even though his spouse is very active with the church and 
tries to get him to attend classes and social groups with 
her.  He does not have any friends at work with whom he 
spends time and actually detests his job but is afraid to 
change for fear that he will be unable to secure another 
position.  In regards to his employment history, the veteran 
asserted that he is underemployed because of his PTSD.  Even 
though he had a Bachelors of Arts degree in Photography, he 
did not have any interest in taking pictures after his return 
from Vietnam.  He took a job as a dishwasher in a restaurant 
and worked his way up to manager before being fired in 1981.  
Thereafter, he found a job on a loading dock where he was 
eventually moved to work with machines and doing some 
graphics.  After a work injury, he was given an office job in 
which he had no face-to-face contact with the public.  He had 
not received any raises other than the cost-of-living 
percentages granted to everyone, and considered himself to be 
underemployed for a college graduate that had worked for the 
same employer for over 20 years.  He stated that he has 
difficulty making decisions, does not like to supervise 
people and is constantly concerned that he will do something 
that will cause him to lose his job.  

In an August 2004 statement, the veteran asserted that the 
rating decision should be changed because of his social 
difficulties and employment difficulties.  He believes that 
his PTSD is a compensable condition as he has difficulty at 
work, is isolated socially, his wife has separate friends, 
and he has not spoken to his pre-Army friends in a very long 
time.

 

C.  Law and Analysis

The veteran has been assigned a noncompensable disability 
rating for his PTSD under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).  He contends that his 
PTSD is more disabling than currently evaluated and has 
appealed for an increased rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a mental condition that has been formally diagnosed, 
but where the symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication is assigned a noncompensable 
evaluation.  A 10 percent disability rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks during periods of significant stress, or 
the symptoms are controlled by continuous medication.  A 30 
percent disability rating is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational or 
school functioning (e.g., occasional truancy, or theft within 
the household), but, the person generally functions pretty 
well and has some meaningful interpersonal relationships.

The issue before the Board is whether the veteran is entitled 
to an initial compensable disability rating.  The veteran 
asserts that he should be granted a higher evaluation on the 
basis that he is underemployed in light of his education and 
his social impairment with others outside his family.  As set 
forth above, a 10 percent rating contemplates a showing of 
occupational and social impairment due to mild or transient 
symptoms or that the veteran's symptoms are controlled with 
continuous medication.  While the veteran's September 2003 
statement indicates that he is not taking medication to 
control his PTSD symptoms, the evidence also shows that the 
veteran has social impairment due to mild to moderate PTSD 
symptoms that affects his overall functioning and impairs him 
occupationally.  After reviewing the September 2003 
examination in conjunction with all of the evidence of 
record, the Board is of the opinion that while the veteran's 
symptomatology may not be reflective of all of the criteria 
for a 10 percent evaluation, it is more severe than a 
noncompensable evaluation.  The rating criterion provides 
that if two evaluations are potentially applicable, the 
higher evaluation should be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran's symptomatology more 
nearly approximates a 10 percent rating rather than a 
noncompensable rating and assigns a 10 percent disability 
evaluation for the veteran's PTSD. See 38 C.F.R. §§ 3.102, 
4.7 (2004).   

In regards to occupational impairment alone, the veteran 
would not meet the requirements for a compensable evaluation.  
While the veteran asserts that he detests his job; has 
difficulty in initiating activities, planning and organizing 
daily activities; has difficulty in making decisions; 
dislikes supervising others; and has difficulty remembering 
what others have said to him after a period of time, there 
are no objective indicators that the veteran's PTSD decreases 
his work efficiency or his ability to perform occupational 
tasks.  To the contrary, the veteran has maintained steady 
employment for the last 30 years.  He has worked for the same 
employer since 1981 and has reported that he "does okay on 
the job."  He did not report any work related cognitive 
difficulty during his September 2003 mental status 
examination.  Thus, while the veteran feels that he should be 
employed in a job that utilizes his college degree, these 
feelings do not illustrate an occupational impairment that 
decreases his work efficiency at his present position or his 
ability to perform the occupational tasks required of him.  
Utilizing these criteria alone, the veteran would remain at a 
noncompensable rating because his symptoms are not severe 
enough that they interfere with his occupational and social 
functioning. 

However, in regards to his social impairment, the veteran's 
symptomatology more nearly approximates a 10 percent rating 
rather than a noncompensable one.  Specifically, the 
veteran's psychological testing suggested that the veteran 
has "significant social discomfort."  He has difficulty in 
establishing effective work and social relationships outside 
his immediate family due to his isolation.  The veteran has 
been assigned a GAF score of 70 by the VA examiner, which 
indicates that the veteran has some mild symptoms or some 
difficulty in social or occupational functioning.  Although 
the VA examiner indicated that the veteran's social 
impairment is offset by the veteran's ability to maintain 
friendships from his past, the veteran countered this finding 
in his June 2004 Notice of Disagreement.  In that statement, 
the veteran asserted that his PTSD has prevented him from 
contacting many of his old friends even though he has had the 
opportunity to talk to them and desired to do so.  Socially, 
the veteran interacts almost exclusively with his wife and 
children, even though his spouse is very active within the 
church and encourages him to join her.  He does not have any 
friends at work with whom he spends time and actually detests 
his job.  Viewing this evidence in conjunction with the 
examiner's opinion that the veteran has a mild to moderate 
level PTSD diagnosis and a GAF score of 70 which indicates 
some mild symptoms or some difficulty in social or 
occupational functioning, the Board resolves the doctrine of 
reasonable doubt in the veteran's favor and finds that the 
veteran's symptomatology more nearly approximates the 
criteria for a 10 percent rating for the period of his claim.  

The Board further finds, however, that the veteran does not 
meet the criteria for a 30 percent evaluation.  As set forth 
previously, a 30 percent disability rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  The veteran has not manifested 
any of the symptomatology illustrative of any of the criteria 
described in the 30 percent evaluation such as depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or memory loss other than difficulty in remember 
things after an elapsed period of time.  In fact, the 
veteran's mental status examination showed no evidence of 
psychotic disturbance, restricted affect, depression or 
anxiety.  While the veteran argues that he is underemployed, 
he has not shown any decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks.  As such, the Board finds that the preponderance of 
evidence is against the initial assignment of a 30 percent 
evaluation for the veteran's PTSD.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  Ratings 
shall be based, as far as practicable, upon the average 
impairment of earning capacity with the additional provision 
that the Secretary of Veterans Affairs shall from time to 
time readjust the Schedule of Ratings in accordance with 
experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

In accordance with 38 C.F.R. § 4.1, the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's PTSD.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board also finds that the 
evidence of record in this case does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  Specifically, there has 
been no assertion or showing by the veteran that his PTSD has 
resulted in interference with his employability or 
necessitated frequent periods of hospitalization.  The Board 
thus finds that the veteran's service-connected PTSD does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial disability rating of 10 percent for post-traumatic 
stress disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	STEVEN COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


